FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                   
                 Plaintiff-Appellee,
                v.                                 No. 06-50169
MICHAEL LEE SNELLENBERGER, aka                      D.C. No.
                                                 CR-05-00064-AHS
Michael Lee Cutter, Michael Lee
Davidson, Robert Eugene Frehly,                     OPINION
Cutter Snellenberger, “Cutter”,
              Defendant-Appellant.
                                            
         Appeal from the United States District Court
             for the Central District of California
        Alicemarie H. Stotler, District Judge, Presiding

     Argued and Submission Deferred February 6, 2007
               Submitted February 13, 2007
                  Pasadena, California

                         Filed April 3, 2007

    Before: Warren J. Ferguson, Eugene E. Siler, Jr.,* and
           Michael Daly Hawkins, Circuit Judges.

                  Opinion by Judge Ferguson;
                 Concurrence by Judge Hawkins




   *The Honorable Eugene E. Siler, Jr., Senior United States Circuit Judge
for the Sixth Circuit, sitting by designation.

                                  3839
3842           UNITED STATES v. SNELLENBERGER


                         COUNSEL

Gail Ivens, Deputy Federal Public Defender, Los Angeles,
California, for the defendant-appellant.

Anne C. Gannon, Assistant United States Attorney, Santa
Ana, California, for the plaintiff-appellee.


                         OPINION

FERGUSON, Circuit Judge:

   This case presents the question of whether a minute order,
coupled with a charging document, may be sufficient under
Shepard v. United States, 544 U.S. 13 (2005), to establish a
prior crime of violence for purposes of sentence enhancement.
We have previously noted that a minute order is “not a judi-
cial record that can be relied upon” to establish the nature of
a prior conviction. United States v. Diaz-Argueta, 447 F.3d
1167, 1169 (9th Cir. 2006). We now explicitly so hold.

    FACTUAL AND PROCEDURAL BACKGROUND

   In   March     2005,     Michael     Lee     Snellenberger
(“Snellenberger”) was indicted for unarmed bank robbery
pursuant to 18 U.S.C. § 2113(a). He pled guilty to the charge
in October of that year. At sentencing, the government
requested a sentence enhancement under the United States
Sentencing Guidelines Manual (“Guidelines” or “U.S.S.G.”),
based on Snellenberger’s status as a “career offender.”
U.S.S.G. §§ 4B1.1, 4B1.2 (2002). In 1991, Snellenberger had
pled nolo contendere to burglary under section 459 of the Cal-
                   UNITED STATES v. SNELLENBERGER                      3843
ifornia Penal Code (“Cal. Penal Code § 459” or “§ 459”). The
government asserted that this prior crime qualified as one of
violence under the Guidelines.

   The District Court agreed and determined that, in combina-
tion with another prior offense,1 the § 459 conviction qualified
Snellenberger as a career offender. This finding raised his
guidelines offense level from 19 to 29 and increased the advi-
sory guideline range for his sentence from 63-78 months to
151-188 months. The court imposed a sentence of 151 months
imprisonment, a special assessment of $100, and a three year
term of supervised release with various conditions. Snellen-
berger has appealed the sentencing court’s reliance on the
career offender provisions of U.S.S.G. § 4B1.2.

                    STANDARD OF REVIEW

  We review de novo the lower court’s “interpretation and
application” of the Sentencing Guidelines. United States v.
Franklin, 235 F.3d 1165, 1168 (9th Cir. 2000); see United
States v. Cantrell, 433 F.3d 1269, 1279 (9th Cir. 2006) (no
change after United States v. Booker, 543 U.S. 220 (2005)).
We also review de novo the determination of the defendant’s
career offender status. United States v. Kelly, 422 F.3d 889,
891-92 (9th Cir. 2005).

                             DISCUSSION

   [1] A court may deem a defendant a career offender eligible
for a sentence enhancement under the Guidelines if the defen-
dant has “at least two prior felony convictions of either a
crime of violence or a controlled substance offense,” and was
at least eighteen years old at the time he or she committed a
  1
    Snellenberger does not contest that he has a history of one prior offense
that falls under U.S.S.G. §§ 4B1.1, 4B1.2. He challenges only the District
Court’s finding that his 1991 conviction should count as a second prior
felony.
3844                 UNITED STATES v. SNELLENBERGER
third felony that was also a “crime of violence or a controlled
substance offense.” U.S.S.G. § 4B1.1(a), (b). The Guidelines
define a “crime of violence” as “any offense under federal or
state law, punishable by imprisonment for a term exceeding
one year, that [ ] has as an element the use, attempted use, or
threatened use of physical force against the person of another,
or [ ] is burglary of a dwelling . . .” or another offense enu-
merated or described in this provision. U.S.S.G. § 4B1.2(a)
(emphasis added). The dispute in this case focuses on whether
Snellenberger’s 1991 burglary conviction qualifies as bur-
glary of a dwelling.2

   [2] Burglary under Cal. Penal Code § 459 is defined more
broadly than burglary of a dwelling. The California statute
includes, inter alia, burglary of a shop, warehouse, barn, sta-
ble, train car, aircraft, mine, or underground portion of a
mine. Cal. Penal Code § 459.3 Therefore, Snellenberger’s
§ 459 conviction does not necessarily imply that he pled to
burglary of a dwelling, and it cannot provide the basis for
concluding that he is a career offender qualified for a sentence
enhancement. See, e.g., Franklin, 235 F.3d at 1170 (“We have
previously and unequivocally held that California Penal Code
section 459 is far too sweeping to satisfy the Taylor definition
of generic burglary.”) (referring to definition even broader
than “crime of violence” under U.S.S.G. § 4B1.2(a)).
  2
     On appeal, Snellenberger does not contest the categorization of the
instant offense as a crime of violence.
   3
     The complete statutory definition of burglary is as follows:
      Every person who enters any house, room, apartment, tenement,
      shop, warehouse, store, mill, barn, stable, outhouse or other
      building, tent, vessel, . . . floating home . . . railroad car, locked
      or sealed cargo container . . . trailer coach . . . any house car . . .
      inhabited camper . . . vehicle as defined by the Vehicle Code,
      when the doors are locked, aircraft . . . or mine or any under-
      ground portion thereof, with intent to commit grand or petit lar-
      ceny or any felony is guilty of burglary. . . .
Cal. Penal Code § 459.
                UNITED STATES v. SNELLENBERGER              3845
   In Taylor v. United States, 495 U.S. 575, 600 (1990) (inter-
preting 18 U.S.C. § 924(e) but relying on broader rationale),
the Supreme Court held that sentencing courts must generally
assess prior convictions using a “formal categorical approach,
looking only to the statutory definitions of the prior offenses,
and not to the particular facts underlying those convictions.”
See also United States v. Becker, 919 F.2d 568, 570 (9th Cir.
1990) (applying Taylor rule concerning Armed Career Crimi-
nal Act to section 4B1.1 of the Sentencing Guidelines). The
Court explained that a fact-based approach would contravene
Congressional intent and create “practical difficulties and
potential unfairness,” as it could lead to mini-trials concerning
the factual bases for prior convictions. Taylor, 495 U.S. at
601. Taylor did provide an exception to the categorical rule
for “a narrow range of cases where . . . the charging paper and
jury instructions actually required the jury to find all the ele-
ments of [the narrower, qualifying offense] in order to con-
vict.” Id. at 602; see Shepard, 544 U.S. at 17 (describing
Taylor exception). Where the jury instructions in combination
with the charging document demonstrated that the jury neces-
sarily had to find all the factual elements of the qualifying
offense, the sentencing court could “go beyond the mere fact
of conviction” to reach the logical conclusion that the defen-
dant had committed the qualifying offense. Taylor, 495 U.S.
at 602.

   [3] In Shepard, 544 U.S. at 19, the Supreme Court applied
the rationale of Taylor to a prior conviction resulting from a
plea. Shepard held that in pleaded cases, the “closest analog”
to jury instructions is “the statement of the factual basis for
the charge, shown by a transcript of plea colloquy or by writ-
ten plea agreement presented to the court, or by a record of
comparable findings of fact adopted by the defendant upon
entering the plea.” Id. at 20 (internal citation omitted). The
Court ruled that a sentencing court’s inquiry into the facts of
a prior crime cannot include consideration of complaint appli-
cations or police reports, and instead “is generally limited to
examining the statutory definition, charging document, writ-
3846               UNITED STATES v. SNELLENBERGER
ten plea agreement, transcript of plea colloquy, and any
explicit factual finding by the trial judge to which the defen-
dant assented.” Id. at 16.

   In this case, Snellenberger maintains that the government
has provided insufficient evidence to establish that his 1991
burglary plea under Cal. Penal Code § 459 involved a crime
of violence. The government submitted at sentencing copies
of two documents from the convicting court: an information
and a minute order. The information lists factual allegations
and specifically charges Snellenberger with, inter alia, first
degree residential burglary in violation of Cal. Penal Code
§ 459. Under California law, burglary in the first degree nec-
essarily encompasses all factual elements of “burglary of a
dwelling,” so if Snellenberger had pled guilty to this charge,
he would necessarily have admitted to burglary of a dwelling.
See Cal. Penal Code §§ 450, 460(a), (b). However, like any
charging document, the information is insufficient alone to
prove the facts to which Snellenberger admitted. See Ruiz-
Vidal v. Gonzales, 473 F.3d 1072, 1078 (9th Cir. 2007);
United States v. Parker, 5 F.3d 1322, 1327 (9th Cir. 1993).
The government therefore relies heavily on the minute order,
which states that Snellenberger entered a nolo contendere plea
to “459 Penal Code (first degree).”

   [4] Snellenberger maintains that the sentencing court
should not have considered the minute order. We agree. To
establish that a defendant committed a prior crime of vio-
lence, the government must provide the sentencing court with
“the terms of a plea agreement or transcript of [a] colloquy
between [the] judge and defendant in which the factual basis
for the plea was confirmed by the defendant, or [ ] some com-
parable judicial record of this information.” Shepard, 544
U.S. at 26. As we previously recognized in Diaz-Argueta, 447
F.3d at 1169, a minute order is not a comparable judicial
record under Shepard.4
  4
   We decided in Diaz-Argueta, 447 F.3d at 1169, that, under Shepard,
a minute order of the state court was “not a judicial record that c[ould] be
                   UNITED STATES v. SNELLENBERGER                     3847
   [5] A minute order is not sufficient because it does not con-
tain “the factual basis for the plea [as] confirmed by the
defendant.” Shepard, 544 U.S. at 26. On the contrary, it con-
tains no facts and no indication that it has even been shown
to the defendant. The one-page form simply provides a tiny
space in which to list the statute under which the defendant
has been convicted. Such a document cannot be considered
“comparable” to “a plea agreement or transcript of [a] collo-
quy between the judge and the defendant.” Id.5

   [6] The government asserts that California evidentiary law
treats minute orders as accurate in the absence of substantial
evidence to the contrary, but this argument misses the point.

relied upon to prove” the felony status of a prior conviction under
U.S.S.G. § 2L1.2(b)(1)(A)(ii), but that Diaz-Argueta’s particular prior
offense was a felony as a matter of statutory interpretation. Ultimately, we
remanded the case because the sentencing court had failed to consider any
of the factors of 18 U.S.C. § 3553(a). Id. at 1170, 1171.
   5
     We recognize an apparent tension between Diaz-Argueta and two of
our cases concerning abstracts of judgments. Compare Diaz-Argueta, 447
F.3d at 1169 (minute orders are not judicial records under Shepard) with
United States v. Valle-Montalbo, 474 F.3d 1197, 2201-02 (9th Cir. 2007)
(abstract of judgment, coupled with charging document, may provide
“clear and convincing evidence” of prior conviction) and United States v.
Rodriguez-Lara, 421 F.3d 932, 949-50 (9th Cir. 2005) (quotation and
internal punctuation omitted) (abstract of judgment and charging docu-
ment were not “too far removed from . . . a prior judicial record” and
therefore did not raise constitutional concerns under Apprendi v. New Jer-
sey, 530 U.S. 466 (2000)). As none of these decisions clarified this cir-
cuit’s interpretation of comparable judicial records under Shepard, we take
the opportunity to do so in this opinion. See Valle-Montalbo, 474 F.3d at
1201-02 (neither citing Shepard nor addressing whether abstract of judg-
ment is comparable judicial record); Diaz-Argueta, 447 F.3d at 2269 (not-
ing without explanation that minute orders are not judicial records under
Shepard); compare Rodriguez-Lara, 421 F.3d at 950 (deciding constitu-
tionality of increasing sentence based on abstract of judgment and charg-
ing document, and citing constitution-based, plurality portion of Shepard,
not majority portion that explicitly rested on statutory interpretation of
Guidelines (citing Shepard, 544 U.S. at 24)) with Shepard, 544 U.S. at 23
(“We are, after all, dealing with an issue of statutory interpretation.”).
3848            UNITED STATES v. SNELLENBERGER
See Shepard, 544 U.S. at 22-23 (rejecting argument that docu-
ments could be considered reliable if uncontradicted). The
question is not whether the documents are admissible under
general rules of evidence, but whether they are adequate to
meet the government’s evidentiary burden of clearly and
unequivocally establishing the facts underlying a prior con-
viction so as to justify the enhancement of a criminal sen-
tence. As the Supreme Court noted when ruling that
complaints and police reports could not be considered, the
defendant was never asked if the information contained in the
reports was true or accurately reflected his plea. Id. at 18. For
this same reason, a minute order cannot establish the factual
elements underlying a plea to a prior offense.

   [7] Any inquiry beyond the language of the convicting stat-
ute “must be narrowly construed” to implement Congressio-
nal intent and avoid endless evidentiary hearings concerning
prior offenses. Id. at 23 n.4. A sentence enhancement based
on facts underlying a prior conviction must rely on a judicial
record of those facts. Id. at 26. The government has submitted
no such record regarding Snellenberger’s § 459 conviction,
and the enhancement of his sentence was in error.

                        CONCLUSION

   The District Court should not have considered a minute
order in ruling on whether Snellenberger’s conviction under
Cal. Penal Code § 459 involved burglary of a dwelling and
therefore a crime of violence. The government has failed to
meet its burden of demonstrating that Snellenberger qualified
as a career offender, eligible for a sentence enhancement
under the Guidelines. For the foregoing reasons, we
VACATE the decision below and REMAND for a new sen-
tencing hearing.
                UNITED STATES v. SNELLENBERGER               3849
HAWKINS, Circuit Judge, specially concurring:

   The majority quite properly holds that we are bound by this
court’s prior statement that a state court minute order is not
the type of judicial record we can rely on under Shepard v.
United States, 544 U.S. 13 (2005). See United States v. Diaz-
Argueta, 447 F.3d 1167, 1169 (9th Cir. 2006).

   I write separately to clarify that we are not presented in this
opinion with the question of whether a minute order could be
used, together with a charging document, to satisfy the gov-
ernment’s burden of poof of the fact of a prior conviction,
where the charged crime categorically qualifies as a requisite
crime for purposes of sentencing enhancements. Presumably,
this would not present a problem: minute orders share many
similarities with abstracts of judgments, see United States v.
Navidad-Marcos, 367 F.3d 903, 909 (9th Cir. 2004), and our
court routinely permits the use of abstracts of judgments, cou-
pled with a charging document, to satisfy this burden. See
United States v. Valle-Montalbo, 474 F.3d 1197, 1201-02 (9th
Cir. 2007) (“trial court may rely upon the abstract of judg-
ment and charging document to conclude there is clear and
convincing evidence that the defendant had a qualifying con-
viction under U.S.S.G. § 2L1.2(b)(1)(A)”); United States v.
Rodriguez-Lara, 421 F.3d 932, 949-50 (9th Cir. 2005). I thus
disagree with the majority’s conclusion that there is “tension”
between Diaz-Argueta and these cases, majority opinion at n.
5, because Valle-Montalbo and Rodriguez-Lara did not rely
on the abstract of judgment to conduct a modified categorical
approach under Shepard/Taylor, but only relied on the docu-
ment after concluding that the crime of conviction was cate-
gorically a requisite crime for sentencing enhancement
purposes. Thus, the only remaining issue was whether the
government established the fact of a prior conviction, and not
the nature of the conviction itself.

   The tension exists, in my view, as to whether we may con-
sider these types of documents under Shepard when conduct-
3850           UNITED STATES v. SNELLENBERGER
ing Taylor’s modified categorical approach. In the cases in
which we have disapproved the similar use of an abstract of
judgment, the abstract has revealed that the defendant pled to
a different crime than that in the charging document. See
Ruiz-Vidal v. Gonzales, 473 F.3d 1072, 1078-79 (9th Cir.
2007); Martinez-Perez v. Gonzales, 417 F.3d 1022, 1029 (9th
Cir. 2005); see also Navidad-Marcos, 367 F.3d at 908-09
(disapproving use of abstract alone to narrow conduct charged
in information). I agree that abstracts of judgment may not
independently establish a qualifying conviction, but I do not
believe our case law precludes their use altogether when con-
ducting the modified categorical analysis, and especially not
when the abstract reveals the defendant pled to the same (nar-
rower) crime as described in the charging instrument.

  I concur because I believe we are bound by Diaz-Argueta,
but the result may be that abstracts of judgments and minute
orders are treated differently in this circuit for purposes of
Shepard/Taylor.